t c memo united_states tax_court ltd jerome schechter tax_matters_partner et al commissioner of internal revenue respondent petitioners v docket nos filed date william a roberts and kyle coleman for petitioners nancy b herbert for respondent memorandum opinion holmes judge this partial summary-judgment motion raises two very simple questions the first is whether two foreign the other cases that we consolidated with this one are the bottoms-up limited_partnership jerome schechter tax_matters_partner docket number and first sunny day family limited_partnership jerome schechter tax_matters_partner docket number currency options expired before they were contributed to a partnership named ltd the second is whether terminated --a term of art in the context of this case--by the end of though these questions are simple they emerge from a deal of unusual complexity and the commissioner argues that both of the issues arise because the people putting the deal together didn’t get the paperwork right they ended up contributing worthless already expired options to the partnership and then didn’t properly close down the partnership itself we have to decide if there’s any genuine issue of fact about what really happened background these consolidated cases are three in a cluster of similar cases all arising from investments in alleged son-of-boss tax_shelters and all assigned to this division of the court each of the three cases involves a partnership and jerome schechter is the tax_matters_partner of all three partnerships involved-- the bottoms-up limited_partnership and first sunny day family limited_partnership 7050’s owners were schechter-- holding percent as a limited partner--and a limited_liability_company named llc schechter was its registered agent holding for a general description of son-of-boss transactions see 128_tc_192 percent and serving as general_partner llc is another limited_liability_company involved in the deal it was formed in date at the same time a sec_84 and was at the center of a complicated series of tax- reduction transactions according to the commissioner even if son-of-boss deals were generally upheld this particular deal had a couple of unique problems the first is that options crucial to making the deal work were transferred to only after they had expired in date this would have a significant impact on the basis calculation for other_property that distributed later that year then when distributed its property to schechter at the end of the commissioner argues that it didn’t quite distribute all of it leaving behind a few thousand canadian dollars in a bank account until this the commissioner claims means that schechter didn’t receive a distribution in liquidation of his partnership_interest in the commissioner has moved for summary_judgment on these facts if he’s right these cases are over and a substantial penalty might be tacked onto any taxes that 7050’s partners owed on a summary-judgment motion we view all the facts in the light most favorable to the nonmoving party many of the key facts are not disputed though and on this motion we assume without deciding that all the transactions involved were not shams and did not lack economic_substance the key facts are in date bought a long foreign-currency option from deutsche bank and sold it an offsetting short option on date bought candollar_figure for usdollar_figure on date both foreign_currency options expired out-of-the-money in mid-september schechter sent a fax to a deutsche bank employee named jennie dunaway he dated the cover letter to his fax date but the fax has a footer suggesting it was sent date page of the fax contains a statement signed by schechter and dated date purporting to transfer both of its digital options from to effective today on date schechter sent a second fax to deutsche bank with a revised statement purporting to transfer all of its positions from to effective today this statement is also dated date also on date jennie dunaway stated in an e-mail loa’s sent via fax moving positions only no cash the facts listed in this section are uncontested on this motion though we note they have not been found to be true after a trial the commissioner notes and schechter doesn’t dispute for purposes of this motion that was not a partner in that it was wholly owned by schechter and that it was a disregarded_entity for federal tax purposes the commissioner believes loa stands for letter of authorization and schechter doesn’t dispute this for purposes of this motion the deutsche bank account statements for both and show that the transfer of these options didn’t actually take place until date the transaction settlement_date by which time they had already expired worthless both statements however include the notation a o as capital contrib on date deutsche bank posted a deposit into the account transfer from llc of candollar_figure schechter sent two faxes dated date purporting to transfer one-half of 7050’s canadian currency to the first sunny day family limited_partnership and the other half to the bottoms-up limited_partnership the faxes are both date- stamped date 7050’ sec_2001 year-end deutsche bank statement shows a balance of candollar_figure on date deutsche bank statements show that first sunny day and the bottoms-up partnerships engaged in currency_transactions involving canadian currency both of which were less than one-half of the combined amount purportedly transferred from on date also on date filed a cancellation of domestic certificate of limited_partnership with the colorado secretary of state’s office 7050’ sec_2001 tax_return reflects a property distribution of dollar_figure which includes the claimed basis in the long foreign_currency option plus the basis in the canadian currency contribution these assignment documents are internally inconsistent-- they list as the assignor but state that the first sunny day and the bottoms-up partnerships are transferring canadian currency to there may be some dispute about the meaning of these documents because of this mistake but we construe them in favor of on a summary-judgment motion quarterly statements for 7050’s account show continued ownership of some canadian currency until early surrounding these bare facts was a plan designed to make the most of the option contracts that ended up expiring worthless the long option had a high purchase_price and thus a high basis when bought it and under sec_723 that basis would travel with the option to when it was contributed but sec_1234 says that if an option expires out of the money it’s deemed to have been sold on the date it expired so if didn’t transfer the option to before it expired on date there was no option to contribute later on worthless options being worthless it would be deemed to have zero value and would have a zero basis in it it’s absurd for partners to go through the motions to transfer worthless property under such circumstances--so schechter wants to show there’s a genuine dispute as to whether contributed the options before they expired then there’s the canadian currency once completed the option transaction it needed to distribute an asset to which the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax court’s rules_of_practice and procedure large basis in the long option could be attached that asset could then be sold at a giant loss by the person receiving it and aimed at making the canadian dollars that asset this is where schechter ran into trouble--orchestrating all of the necessary transactions within just a few months proved difficult discussion summary_judgment is appropriate when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and we make any and all factual inferences in the light most favorable to the nonmoving party fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir but when the moving party adequately supports his motion for summary_judgment with admissible evidence the nonmoving party can’t just deny it but must recite specific facts showing that there really is a genuine factual issue for trial rule d we address each of the commissioner’s bases for summary_judgment in turndollar_figure for a primer on partnership basis rules and a description of a similar transaction see kligfeld t c pincite similarly kligfeld holdings’ transaction was designed to avoid tax by inflating basis to offset capital_gains kligfeld t c pincite the commissioner also moves for summary_judgment on a penalty issue--the gross misvaluation of assigning dollar_figure million continued i the option assignment the parties agree that the options expired on date the commissioner contends that didn’t assign its interest in the options to until after that date the evidence--consisting of the bank statements schechter’s two faxes and dunaway’s e-mail--indicates that deutsche bank didn’t actually transfer the long option into 7050’s account until date to contest the option’s worthlessness when contributed relies first on an affidavit from joe garza the lawyer who put the deal together garza states and we must believe him in deciding this motion that he consulted with a deutsche bank employee a mr brubaker regarding the assignment of the options from to and that they agreed to assign the options on or about date we also assume that garza is truthful in stating that he confirmed with mr brubaker that everything necessary for the assignment of the option positions from llc to ltd had taken place the record also contains the written assignments from to signed by schechter on behalf of both entities dated date and by their terms effective today continued or so in basis to a few thousand dollars’ worth of canadian currency the commissioner points out that schechter’s option assignments contain fax stamps and cover letters dated in mid- september he notes that the option contract says that any assignment required prior written approval from deutsche bank to be valid quoting from sec_11 of the master agreement garza’s own legal opinion states transactions may be assigned to a new counterparty solely upon credit and legal approval of the new counterparty by deutsche bank such approval to occur in writing prior to any such assignment and consistent with this contract the options were still in 557’s brokerage account when they expired and deutsche bank statements show no transfer actually happened until mid-date--albeit with a notation that the transfer was supposed to be effective as of date but on a summary-judgment motion we have to draw inferences in favor of the nonmoving party--and so we must infer from garza’s affidavit that the parties had orally agreed to modify the requirement that the assignment be in writing and approved by deutsche bank before it became effective since this assumed factual scenario is different from the one that the commissioner proposes we must deny him summary_judgment on this point whether or not sustains its burden_of_proof this master agreement is not part of the record on this motion but neither party disputes the accuracy of the quote at trial in defending against a summary-judgment motion that’s enough ii liquidation of schechter’s interest in the commissioner next contends that the delay in distributing the last of 7050’s assets means that any distribution of its assets in was not a distribution in liquidation_of_a_partner’s_interest --a technical term under sec_761 of considerable importance in tracing basis in this case under sec_732 the basis of an asset that a partnership distributes to a partner is that asset’s adjusted_basis to the partnership immediately before distribution the commissioner says that the distribution to schechter at the end of was just such a plain-vanilla sec_732 distribution if he’s right schechter would have only the piddling basis attributable to the portion of canadian dollars actually distributed in had bought the canadian currency for dollar_figure and had distributed only about one-third by the end of so its basis in schechter’s hands would be only about dollar_figure but sec_732 creates an exception to this rule--if the partnership distributes an asset to liquidate the partner’s interest in the partnership the asset’s basis is the partner’s basis in the partnership reduced by any cash that the partnership distributes to him in the transaction because schechter claims that he contributed the long option to before it expired and for purposes of this motion we must assume that’s the way it happened his basis in might include the dollar_figure pre-expiration value of the long option if the distribution did liquidate his partnership_interest his entire dollar_figure basis in the partnership in less any money he received might flow out to him so the difference for schechter between a sec_732 distribution and a sec_732 distribution might be about dollar_figure of basis to win this battle schechter needs to point out some genuine dispute of fact on the key question of whether the distribution of the canadian currency was in liquidation of his interest in sec_761 states that the term ‘liquidation of a partner’s interest’ means the termination of a partner’s entire_interest in a partnership by means of a distribution or a series of distributions to the partner by the partnership emphasis added schechter relies entirely on the termination of itself as the event that terminated his entire_interest if he can there are also ways other than termination of a partnership that might allow a partner to completely sever ties so as to get a distribution in liquidation of his partnership_interest --sale exchange withdrawal or abandonment being the continued show or more precisely raise a genuine issue about whether terminated at the end of then he could argue that any distribution then occurring resulted in a liquidation of his interest and qualified for sec_732 basis treatment this takes us to sec_708 sec_708 tells us that a partnership terminates only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership the regulations state that the date on which a partnership terminates is the date on which the winding up of the partnership affairs is completed sec_1_708-1 income_tax regs schechter argues that met this definition by the end of he notes that garza filed a certificate of cancellation with the colorado secretary of state’s office by the end of the year was organized under colorado law and that labeled it sec_2001 tax_return a final return he argues that these facts show that he intended to terminate in the commissioner does not dispute schechter’s intention but instead argues that whatever schechter intended actually limped on into he asserts that as a matter of law there could be no liquidating_distribution until the last of 7050’s canadian continued most prominent 77_tc_113 abandonment tapper v commissioner tcmemo_1986_597 sale see sec_1_732-1 example income_tax regs retirement dollars were distributed from the deutsche bank account--which he contends didn’t happen until schechter counterargues that after date no further activity occurred we assume that--apart from the undisputed fact that continued holding the canadian currency in its bank account--this is true the question for us to answer is whether an inactive currency account was a continuation of 7050’s business activity-- or a part of its winding up--under the code we look to federal not state law while the dissolution of a partnership is governed by state law the termination of a partnership for federal tax purposes is controlled by federal_law a termination of a partnership for federal tax purposes may be different from its termination dissolution or winding-up under state law and a partner- ship may continue to exist for federal tax purposes even though state law provides that the partnership has terminated dissolved or wound-up 123_tc_64 we have previously interpreted sec_708 to require complete cessation of all partnership activity including the distribution to the partners of all the partnership’s assets id pincite in harbor cove we emphasized that simply because a managing partner acts unilaterally to dissolve a partnership to zero out the partnership assets and liabilities and to report to the commissioner that the partnership has terminated does not mean that the partnership has terminated for federal tax purposes id pincite in 41_tc_535 affd 352_f2d_466 3d cir we held that a partnership continued to exist where all that remained after an asset sale was two promissory notes collecting interest see also ginsberg v united_states ct_cl 396_f2d_983 abandonment of partnership’s primary purpose not termination hoagland v commissioner tcmemo_1971_310 no termination where partnership held onto underdeveloped land sargent v commissioner tcmemo_1970_214 no termination where partnership’s checking account continued to be used holding canadian currency in a bank account is quite similar to the kinds of minimal activity that we’ve already found were enough to keep a partnership unterminated and so--because there is no genuine issue of fact that continued to hold that account in its name until 2003--we hold that schechter’s partnership_interest was not liquidated through 7050’s termination in instead schechter received a distribution of canadian currency in when he closed 7050’s account for good his interest in the partnership was therefore not liquidated for purposes of sec_761 until the later date and he is unable to take advantage of the sec_732 basis rule we will grant the commissioner’s motion for summary_judgment on this issue that leaves for decision only that part of the commissioner’s motion dealing with penalty issues he urges us to grant summary_judgment on two factual disputes--that the amount claimed as partner contributions to and the amount claimed by as partnership_distributions in were both overstated by more than percent sec_6662 and h makes that exaggerated valuation the trigger for a 40-percent penalty on any resulting underpayment_of_tax the difficulty is that the sec_6662 penalty is generally subject_to a reasonable-cause-and-good-faith defense but there is a regulation cited by neither party sec_301_6221-1 and d proced admin regs which appears to make the issue of reasonable_cause an exclusively partner-level defense the validity of this regulation is being challenged in at least two other cases currently pending before the court so we will deny this part of his motion without prejudice to its renewal if the commissioner chooses to renew his summary-judgment motion on the new millennium trading llc v commissioner docket number motion for partial summary_judgment filed date and tigers eye trading llc v commissioner docket number motion by logan trust for partial summary_judgment to determine the invalidity of temp_reg sec_301 1t c and d filed date the temporary_regulation challenged in those motions is not different from the permanent regulation that applies in this case penalty issue he should address the effect and validity of the regulation as of course should in its answer since this is a split decision an order granting in part and denying in part respondent’s motion for partial summary_judgment will be issued
